By the Court, Johnson, J.
I think it is clear that Joshua M. Bidlock was the substantial owner of the trust fund in the hands of the defendant.
By the terms of the deed or instrument by which the trust, such as it was, was created, the defendant, after the death of Mrs. Bennett, and the payment of her debts and funeral charges, was to divide the residue of her money, in his hands; equally among her three children, Joshua M., John and So*301phia, but was to keep the share of Joshua M. in trust, for his benefit, and to pay it to him in small sums, for the support of himself and family or otherwise, as the defendant should decide, or for a home to be kept in trust for him, the said Joshua.
There is no question here of the suspension of the ownership of the fund for any particular period by way of limitation or condition, as it is perfectly obvious that the design of the person creating the trust was that the fund itself should all be paid to the cestui que trust or for his benefit during his life. It has no analogy to a case where a fund is created, and the income of the fund only is to be paid by the trustee to the cestui que trust, the ownership of the fund in the meantime being suspended.
In such case the beneficial interest of the cestui que trust is in the income, and not in the fund, and he has no power to alienate or charge the fund. But here the beneficial interest is in the fund itself, and the only limitation upon the right of the cestui que trust is the discretion of the trustee as to the amount to be paid from time to time, and the manner of expending the fund for the benefit of such beneficiary.
Such an interest has always been held to be assignable by the cestui que trust, and to pass to assignees under bankrupt and insolvent acts, and liable to be reached by a creditor’s bill. (Bryan v. Knickerbacker, 1 Barb. Ch. 409. Degraw v. Clason, 11 Paige, 136. Hallet v. Thompson, 5 Id. 583.) The cases of Green v. Spicer, (1 Russ. & Myl. 395;) Piercy v. Roberts, (1 Myl. & K. 4;) and Snowden v. Dales, (6 Sim. 524,) have been repeatedly sanctioned by our courts as containing the true rule, and are decisive of this case.
. The incidents of property are inseparable from the beneficial interest of the cestui que trust in the fund in the plaintiff’s hands, and the fund must be held to have passed to the plaintiff upon his appointment as receiver of the property and credits of Joshua M. Bidlock.
The provisions of the revised statutes do not touch this case. The defendant must therefore be decreed tó pay over to the plaintiff, as receiver, the fund so held in trust by him.
*302[Cayuga General Term,
June 6, 1863..
Seldom, T. R. Strong and Johnson, Justices.]
5 A reference is ordered, to ascertain the amount remaining in his hands. All other questions reserved till the coming in of the report.